Hunt, J.
The complaint is good as against general demurrer. It alleges the performance of certain services as attorneys for the defendants, and that such services were performed at the special instance and request of the defendants, and that the services were reasonably worth $500 and that defendants have not paid the same. These are allegations of fact upon which issues could be and were made. ' If there was uncertainty, ambiguity and unintelligibility in the allegations by omission to state in what particular direction the plaintiffs professionally served the defendants, special demurrer might have been proper. But whether special demurrer would have been well taken is not before us. By answering the defendants waived any defects of the statement in the cause of action. Authorities are unnecessary on this point.
The allowance of the amendment to the complaint was not objected or excepted to at the time leave was granted; defendants cannot complain therefore of any abuse of the discretion of the court in granting leave to amend. The judgment is affirmed.

Affirmed.

PembertoN, C. J., and De Witt, J., concur.